IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2020 Term
                                _______________                                FILED
                                                                            June 8, 2020
                                  No. 18-1132                                 released at 3:00 p.m.
                                                                          EDYTHE NASH GAISER, CLERK
                                _______________                           SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA

                            STATE OF WEST VIRGINIA,
                                   Respondent

                                        v.

                       CHRISTOPHER RUSSELL MILLS,
                                Petitioner

      ____________________________________________________________

                  Appeal from the Circuit Court of Mingo County
                    The Honorable Miki J. Thompson, Judge
                           Criminal Action No. 18-F-82

                                   AFFIRMED

      ____________________________________________________________

                             Submitted: April 14, 2020
                                Filed: June 8, 2020

Matthew Brummond, Esq.                       Patrick Morrisey, Esq.
Public Defender Services                     Attorney General
Charleston, West Virginia                    Andrea Nease-Proper, Esq.
Counsel for Petitioner                       Assistant Attorney General
                                             Charleston, West Virginia
                                             Counsel for Respondent




CHIEF JUSTICE ARMSTEAD delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “The constitutionality of a statute is a question of law which this Court

reviews de novo.” Syllabus Point 1, State v. Rutherford, 223 W. Va. 1, 672 S.E.2d 137

(2008).

              2.     “In considering the constitutionality of a legislative enactment, courts

must exercise due restraint, in recognition of the principle of the separation of powers in

government among the judicial, legislative and executive branches. Every reasonable

construction must be resorted to by the courts in order to sustain constitutionality, and any

reasonable doubt must be resolved in favor of the constitutionality of the legislative

enactment in question. Courts are not concerned with questions relating to legislative

policy. The general powers of the legislature, within constitutional limits, are almost

plenary. In considering the constitutionality of an act of the legislature, the negation of

legislative power must appear beyond reasonable doubt.” Syllabus Point 1, State ex rel.

Appalachian Power Company v. Gainer, 149 W. Va. 740, 143 S.E.2d 351 (1965).

              3.     “This Court’s standard of review concerning a motion to dismiss an

indictment is, generally, de novo. However, in addition to the de novo standard, where the

circuit court conducts an evidentiary hearing upon the motion, this Court’s ‘clearly

erroneous’ standard of review is invoked concerning the circuit court’s findings of fact.”

Syllabus Point 1, State v. Grimes, 226 W. Va. 411, 701 S.E.2d 449 (2009).

              4.     “A criminal statute must be set out with sufficient definiteness to give

a person of ordinary intelligence fair notice that his contemplated conduct is prohibited by


                                              i
statute and to provide adequate standards for adjudication.” Syllabus Point 1, State v.

Flinn, 158 W. Va. 111, 208 S.E.2d 538 (1974).

              5.     “There is no satisfactory formula to decide if a statute is so vague as

to violate the due process clauses of the State and Federal Constitutions. The basic

requirements are that such a statute must be couched in such language so as to notify a

potential offender of a criminal provision as to what he should avoid doing in order to

ascertain if he has violated the offense provided and it may be couched in general

language.” Syllabus Point 1, State ex rel. Myers v. Wood, 154 W. Va. 431, 175 S.E.2d 637

(1970).

              6.     “A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syllabus Point 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488

(1951).

              7.     “Where the language of a statute is plain and unambiguous, there is

no basis for application of rules of statutory construction; but courts must apply the statute

according to the legislative intent plainly expressed therein.” Syllabus Point 1, Dunlap v.

State Compensation Director, 149 W. Va. 266, 140 S.E.2d 448 (1965).

              8.     “Courts always endeavor to give effect to the legislative intent, but a

statute that is clear and unambiguous will be applied and not construed.” Syllabus Point

1, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).




                                              ii
             9.     “Where the language of a statute is free from ambiguity, its plain

meaning is to be accepted and applied without resort to interpretation.” Syllabus Point 2,

Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970).

             10.    West Virginia’s felon in possession of a firearm statute, West Virginia

Code § 61-7-7(b) (2016), is not void for vagueness under the Due Process Clauses

contained in the United States Constitution, U.S. CONST. amends. V, XIV, or the West

Virginia Constitution, W. Va. CONST. art. III, § 10.




                                            iii
Armstead, Chief Justice:

              Christopher Russell Mills (“Mills”) entered a conditional guilty plea1 to the

charge of felon in possession of a firearm2 and was sentenced to a determinate term of three

years by the circuit court. As contemplated by his plea agreement, he now appeals the

circuit court’s order denying his motion to dismiss the indictment, on the grounds that West

Virginia’s felon in possession of a firearm statute, West Virginia Code § 61-7-7(b) (2016),

is void for vagueness, or, in the alternative, that if West Virginia’s statute is not void, that

the predicate statute which served as the basis for his conviction was not a crime of violence

against the person of another.



              For the reasons stated herein, we affirm the circuit court’s denial of Mills’

motion to dismiss.




              1
              Conditional pleas of guilt are allowed by Rule 11(a)(2) of the West Virginia
Rules of Criminal Procedure:

                      With the approval of the court and the consent of the
              state, a defendant may enter a conditional plea of guilty or nolo
              contendere, reserving in writing the right, on appeal form the
              judgment, to review of the adverse determination of any
              specified pretrial motion. A defendant who prevails on appeal
              shall be allowed to withdraw the plea.
              2
                  See W. Va. Code § 61-7-7(b) (2016).
                                               1
                I. FACTUAL AND PROCEDURAL BACKGROUND

              On June 12, 2018, Mills was driving in Mingo County, West Virginia, when

he was pulled over by a member of the Mingo County Sheriff’s Department who was

investigating a weapons complaint. After removing the occupants from the car, the Deputy

Sheriff handcuffed and searched both Mills and his passenger. At that time, the passenger

told the Deputy that Mills had thrown a gun out the window before he was pulled over.

With the passenger’s help, the gun was recovered, which also was the same caliber weapon

as ammunition found in Mills’ pocket.



              Mills, having been previously convicted of a felony, was charged with being

a felon in possession of a firearm in violation of West Virginia Code § 61-7-7(b)(2016),

which provides, in pertinent part:

              (b) . . . [A]ny person:

              (1) Who has been convicted in this state or any other
              jurisdiction of a felony crime of violence against the person of
              another or of a felony sexual offense; . . . (2) . . . and who
              possesses a firearm as such is defined in section two of this
              article shall be guilty of a felony.

W. Va. Code § 61-7-7(b) (2016). The predicate “felony crime of violence against the

person of another” which was the nexus to the instant charge of felon in possession of a

firearm was his prior Kentucky conviction for wanton endangerment in the first degree

under the following statute:

              (1) A person is guilty of wanton endangerment in the first
              degree when, under circumstances manifesting extreme
              indifference to the value of human life, he wantonly engages

                                             2
              in conduct which creates a substantial danger of death or
              serious physical injury to another person.

              (2) Wanton endangerment in the first degree is a Class D
              felony.

Ky. Rev. Stat. Ann. § 508.060 (West 1974) (effective January 1, 1975).



              Subsequently, Mills was indicted on the felon in possession of a firearm

charge and was arraigned on September 27, 2018. Thereafter, Mills made a motion to

dismiss the indictment, pursuant to Rule 12(b)(2) of the West Virginia Rules of Criminal

Procedure. There he raised the same grounds argued in this appeal – the felon in possession

of a firearm statute is unconstitutional as void for vagueness and the predicate Kentucky

conviction is not a crime of violence. Upon hearing, and after reviewing the elements of

the Kentucky statute, the circuit court found that Mills’

                     [C]onviction on or about the 21st day of December,
              2015, of the crime of Wanton Endangerment First Degree, [Ky.
              Rev. Stat. Ann. §] 508.060, is a felony crime of violence
              against the person of another, as contemplated under W. Va.
              Code § 61-7-7(b)(1).

Mills then entered his conditional plea, specifically preserving for appeal “the issue of

whether or not [Ky. Rev. Stat. Ann. §] 508.060, is a crime of violence as contemplated

under W. Va. Code § 61-7-7(b)(1).” The circuit court sentenced Mills to a determinate

term of three years, with credit for time served. This appeal followed.




                                             3
                              II. STANDARD OF REVIEW

              As there are two interrelated issues raised by this appeal we must apply two

different, yet similar, standards of review. First, we have held that, “[t]he constitutionality

of a statute is a question of law which this Court reviews de novo.” Syllabus Point 1, State

v. Rutherford, 223 W. Va. 1, 672 S.E.2d 137 (2008). Since a statute is presumed to be

constitutional, we must proceed with caution because to invalidate the actions of another

branch of government requires a high level of proof:

                      In considering the constitutionality of a legislative
              enactment, courts must exercise due restraint, in recognition of
              the principle of the separation of powers in government among
              the judicial, legislative and executive branches. Every
              reasonable construction must be resorted to by the courts in
              order to sustain constitutionality, and any reasonable doubt
              must be resolved in favor of the constitutionality of the
              legislative enactment in question. Courts are not concerned
              with questions relating to legislative policy. The general
              powers of the legislature, within constitutional limits, are
              almost plenary. In considering the constitutionality of an act of
              the legislature, the negation of legislative power must appear
              beyond reasonable doubt.

Syllabus Point 1, State ex rel. Appalachian Power Co. v. Gainer, 149 W. Va. 740, 143
S.E.2d 351 (1965). See also Syllabus Point 3, Willis v. O’Brien, 151 W. Va. 628, 153
S.E.2d 178 (1967).



              The context of this constitutional challenge arose from Mills’ motion to

dismiss the indictment.

                     This Court’s standard of review concerning a motion to
              dismiss an indictment is, generally, de novo. However, in
              addition to the de novo standard, where the circuit court

                                              4
              conducts an evidentiary hearing upon the motion, this Court’s
              “clearly erroneous” standard of review is invoked concerning
              the circuit court’s findings of fact.

Syllabus Point 1, State v. Grimes, 226 W. Va. 411, 701 S.E.2d 449 (2009). Here, the circuit

court conducted a hearing on the motion to dismiss and entered an order that reached a

legal conclusion. Thus, we will apply a clearly erroneous standard of review to the factual

determinations made by the circuit court, and a de novo standard to its legal conclusions,

being mindful of our prior admonitions to tread carefully regarding the constitutional

questions raised in this appeal.




                                      III. ANALYSIS

              This is a matter of first impression which asks us to determine if the

provisions of West Virginia Code § 61-7-7(b) satisfy the requirements of due process under

the United States and West Virginia Constitutions and if the predicate Kentucky statute

giving rise to Mills’ charge of felon in possession of a firearm is a “felony crime of violence

against the person of another.” W. Va. Code § 61-7-7(b)(1).



              To resolve these questions, we first look at the provisions of the United States

and West Virginia Constitutions at issue. See U.S. CONST. amends. V, XIV and W. Va.

CONST. art. III, § 10. We will examine these provisions through the prism of a series of

recent precedents from the United States Supreme Court, which struck down provisions of

certain federal statutes as unconstitutionally vague. See Johnson v. United States, 135 S.

                                              5
Ct. 2551 (2015); Sessions v. Dimaya, 138 S. Ct. 1204 (2018); United States v. Davis, 139
S. Ct. 2319 (2019). In undertaking this analysis, we must compare the federal statutes

examined by the United States Supreme Court to the West Virginia statute at issue here, to

determine if our statute has similar constitutional infirmities. Compare 18 U.S.C. §

924(e)(2)(B) (2006), 18 U.S.C. § 16 (1984), and 18 U.S.C. § 924(c)(3) (2006),3 with W.

Va. Code § 61-7-7(b). Finally, applying West Virginia’s felon in possession of a firearm

statute, we must determine if the Kentucky statute under which Mills was previously

convicted is a “felony crime of violence against the person of another.” W. Va. Code § 61-

7-7(b)(1).



              Both the United States and West Virginia Constitutions contain similar Due

Process Clauses. The Fifth Amendment to the United States Constitution provides that

“[n]o person shall . . . be deprived of life, liberty, or property, without due process of

law.” U.S. CONST. amend V. Interpreting this provision, the United States Supreme

Court has held “that the Government violates this guarantee by taking away someone’s

life, liberty, or property under a criminal law so vague that it fails to give ordinary people

fair notice of the conduct it punishes, or so standardless that it invites arbitrary

enforcement.” Johnson, 135 S. Ct. at 2556. The concept that vagueness is prohibited in

criminal statutes “is a well-recognized requirement, consonant alike with ordinary notions



              3
                 Congress amended the provisions of 18 U.S.C. § 924 in 2018. Because the
prior version of this statute is at issue in both Johnson and Davis, we cite to the prior version
in this opinion.
                                               6
of fair play and the settled rules of law,” Connally v. General Constr. Co., 46 S. Ct. 126,

127 (1926), because “[i]n our constitutional order, a vague law is no law at all.” Davis,
139 S. Ct. at 2323. The Fifth Amendment prohibitions apply to the states through the

Fourteenth Amendment’s Due Process Clause: “No state shall . . . deprive any person of

life, liberty, or property, without due process of law.” U.S. CONST. amend XIV.



              West Virginia’s Constitution contains nearly the identical language as the

United States Constitution, “[n]o person shall be deprived of life, liberty, or property,

without due process of law.” W. Va. CONST. art. III, § 10. West Virginia has recognized

that to satisfy these basic due process requirements:

                     A criminal statute must be set out with sufficient
              definiteness to give a person of ordinary intelligence fair notice
              that his contemplated conduct is prohibited by statute and to
              provide adequate standards for adjudication.

Syllabus Point 1, State v. Flinn, 158 W. Va. 111, 208 S.E.2d 538 (1974). To determine if

a statute is void for vagueness, we have previously held that:

                     There is no satisfactory formula to decide if a statute is
              so vague as to violate the due process clauses of the State and
              Federal Constitutions. The basic requirements are that such a
              statute must be couched in such language so as to notify a
              potential offender of a criminal provision as to what he should
              avoid doing in order to ascertain if he has violated the offense
              provided and it may be couched in general language.

Syllabus Point 1, State ex rel. Myers v. Wood, 154 W. Va. 431, 175 S.E.2d 637 (1970).




                                              7
               We now move to the analysis of three recent decisions of the United States

Supreme Court. We will discuss these three opinions in the order that they were decided

by the Supreme Court. The first decision in that series was Johnson.



               In Johnson, the Supreme Court was faced with a constitutional challenge to

the residual provisions of the Armed Career Criminal Act. (“ACCA”). See generally

Johnson, 135 S. Ct. 2551 The ACCA defines a “violent felony” for sentence-enhancing

purposes as:

               [A]ny crime punishable by imprisonment for a term exceeding
               one year ... that—

               (i) has as an element the use, attempted use, or threatened use
               of physical force against the person of another; or

               (ii) is burglary, arson, or extortion, involves use of explosives,
               or otherwise involves conduct that presents a serious potential
               risk of physical injury to another.

18 U.S.C. § 924(e)(2)(B). This statute is divided into three distinct sections. See United

States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012). First, the entirety of 18 U.S.C. § 924

(e)(2)(B)(i) is what is referred to as the “elements clause.” See id. (a court “examines

whether the offense is a violent felony under the elements clause, which provides that the

offense has as an element the use of physical force.”). Next, the first portion of 18 U.S.C.

§ 924(e)(2)(B)(ii) that delineates specific crimes of “burglary, arson, or extortion, [or]

involves the use of explosives,” has been called the “enumerated offenses clause.” See

James v. United States, 127 S. Ct. 1586, 1592 (2007) overruled by Johnson; See also

Owens, 672 F.3d at 968 (a court examines “whether the offense is one of the enumerated

                                               8
crimes.”). Finally, the remaining portion of 18 U.S.C. § 924(e)(2)(B)(ii), “or otherwise

involves conduct that presents a serious potential risk of physical injury to another,” is

known as the “residual clause.” Johnson 135 S. Ct. at 2555-56.



              When considering whether to enhance a criminal defendant’s sentence under

the elements clause or the residual clause of the ACCA, courts are to employ what has

become known as “the categorical approach” to “assesses whether a crime qualifies as a

violent felony ‘in terms of how the law defines the offense and not in terms of how an

individual offender might have committed it on a particular occasion.’” Johnson, 135 S.

Ct. at 2557 (quoting Begay v. United States, 128 S. Ct. 1581, 1584 (2008) abrogated by

Johnson)). This analysis works when applied to the elements of the prior conviction.

However, when the categorical approach was applied to the residual clause and the

sentencing court had to divine “the kind of conduct that the crime involves in ‘the ordinary

case,’ and to judge whether that abstraction presents a serious potential risk of physical

injury,” it created a constitutional quandary for federal courts. Id. The Johnson Court held:

                     The court’s task goes beyond deciding whether creation
              of risk is an element of the crime. That is so because, unlike
              the part of the definition of a violent felony that asks whether
              the crime ‘has as an element the use ... of physical force,’ the
              residual clause asks whether the crime ‘involves conduct’ that
              presents too much risk of physical injury.
Id. Accordingly, the Supreme Court determined that “[t]he indeterminacy of the wide-

ranging inquiry required by the residual clause both denies fair notice to defendants and

invites arbitrary enforcement by judges.” The Court therefore struck down the residual


                                             9
clause as unconstitutional. Id. Even though the Supreme Court struck down the residual

clause of the ACCA, it is clear that Johnson “does not call into question application of the

Act to the four enumerated offenses, or the remainder of the Act’s definition of a violent

felony.” Johnson, 135 S. Ct. at 2563.



              Following Johnson, the Supreme Court examined the same void for

vagueness issue in the context of the Immigration and Naturalization Act (“INA”). See

Dimaya, 138 S. Ct. 1204. Under the INA, an illegal alien is deportable if that alien is

convicted of an “aggravated felony” in the United States. Id., 138 S. Ct. at 1210.

Conviction of an “aggravated felony” deprives the alien of being able to petition for

discretionary relief, which allows “some deportable aliens to remain in the country.” Id.

Thus, any illegal alien that is found to have a conviction for an aggravated felony, is almost

certain of removal from the United States. See id., 138 S. Ct. at 1210-11. Germane to the

discussion here, one of the definitions of the term “aggravated felony” is found in 18 U.S.C.

§ 16. Id., 138 S. Ct. at 1211. Under that section of the United States Code, an “aggravated

felony” is defined as a “crime of violence” that is:

              (a) an offense that has as an element the use, attempted use, or
              threatened use of physical force against the person or property
              of another, or

              (b) any other offense that is a felony and that, by its nature,
              involves a substantial risk that physical force against the person
              or property of another may be used in the course of committing
              the offense.




                                             10
18 U.S.C. § 16. Although the statute at issue in Johnson was divided into three parts, the

statute analyzed in Dimaya had two parts – “the elements clause [subsection a] and the

residual clause [subsection b].” Dimaya, 138 S. Ct. at 1211. Like in Johnson, the proper

application of the residual clause was the question raised in Dimaya. Id.



              Striking down this residual clause, the Supreme Court found the same

fundamental issues existed that made the ACCA’s residual clause unconstitutional in

Johnson. “Under the [residual] clause, a court focused on neither the ‘real-world facts’ nor

the bare ‘statutory elements’ of an offense. Instead, a court was supposed to ‘imagine’ an

‘idealized ordinary case of the crime’—or otherwise put, the court had to identify the ‘kind

of conduct the ‘ordinary case’ of a crime involves.’” Dimaya, 138 S. Ct. at 1213–14

(internal citations omitted). These problems also extended to the residual provision in 18

U.S.C. § 16(b). Id., 138 S. Ct. at 1216. “The result is that § 16(b) produces, just as ACCA’s

residual clause did, ‘more unpredictability and arbitrariness than the Due Process Clause

tolerates.’” Id. (internal citation omitted).



              Rounding out this trilogy of cases, the Supreme Court in Davis also struck

down as unconstitutional the residual clause contained in 18 U.S.C. § 924(c)(3) for similar

reasons. See Davis, 139 S. Ct. 2319. That “statute proceeds to define the term ‘crime of

violence’ in two subparts—the first known as the elements clause, and the second the

residual clause.”    Davis, 139 S. Ct. at 2324.      It specifically provided a sentencing

enhancement for:

                                                11
              an offense that is a felony and

              (A) has as an element the use, attempted use, or threatened use
              of physical force against the person or property of another, or

              (B) that by its nature, involves a substantial risk that physical
              force against the person or property of another may be used in
              the course of committing the offense.

18 U.S.C. § 924(c)(3). Once again, finding the same problems with this statute as those in

Johnson and Dimaya, the Supreme Court found that the residual clause contained in

subparagraph (B) was unconstitutional as void for vagueness because “imposition of

criminal punishment can’t be made to depend on a judge’s estimation of the degree of risk

posed by a crime’s imagined ‘ordinary case.’” Davis, 139 S. Ct. at 2326.



              It is clear from this line of cases that a statute containing a catch-all residual

clause that “asks whether the [prior] crime ‘involves conduct’ that presents too much risk

of physical injury,” is unconstitutionally vague under the Fourteenth Amendment’s Due

Process Clause, and by implication, the Due Process Clause in the West Virginia

Constitution. Johnson 135 S. Ct. at 2557. Conversely, a statute that requires an analysis

of whether the prior crime “has as an element,” a violent act, is not deemed

unconstitutionally vague. Id.



              We now turn to the West Virginia statute at issue in this appeal to determine

if it contains the same constitutional infirmities as the federal statutes discussed by the

Supreme Court. As noted above, our felon in possession of a firearm statute provides:


                                              12
              (b) . . . [A]ny person:

              (1) Who has been convicted in this state or any other
              jurisdiction of a felony crime of violence against the person of
              another or of a felony sexual offense; . . . (2) . . . and who
              possesses a firearm as such is defined in section two of this
              article shall be guilty of a felony.

W. Va. Code § 61-7-7(b).



              Under prevailing West Virginia law, the threshold question in our analysis

of whether a statute is unconstitutionally vague is whether this statute places a person on

fair notice that certain conduct is prohibited. See Syllabus Point 1, State v. Flinn, 158 W.

Va. 111, 208 S.E.2d 538 (1974). We are also guided by our rules of statutory construction.

“A statutory provision which is clear and unambiguous and plainly expresses the legislative

intent will not be interpreted by the courts but will be given full force and effect.” Syllabus

Point 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951). “Where the language of

a statute is plain and unambiguous, there is no basis for application of rules of statutory

construction; but courts must apply the statute according to the legislative intent plainly

expressed therein.” Syllabus Point 1, Dunlap v. State Compensation Director, 149 W. Va.
266, 140 S.E.2d 448 (1965). “Courts always endeavor to give effect to the legislative

intent, but a statute that is clear and unambiguous will be applied and not construed.”

Syllabus Point 1, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).          “Where the

language of a statute is free from ambiguity, its plain meaning is to be accepted and applied

without resort to interpretation.” Syllabus Point 2, Crockett v. Andrews, 153 W. Va. 714,

172 S.E.2d 384 (1970). “We look first to the statute’s language. If the text, given its plain

                                              13
meaning, answers the interpretive question, the language must prevail and further inquiry

is foreclosed.” Appalachian Power Co. v. State Tax Dep’t of West Virginia, 195 W. Va.
573, 587, 466 S.E.2d 424, 438 (1995).



              Applying the federal standard for vagueness cited above, when we divide our

felon in possession of a firearm statute into its component parts we find that it contains an

elements clause - “convicted in this state or any other jurisdiction of a felony crime of

violence against the person of another” and an enumerated crimes clause - “a felony sexual

offense.” W. Va. Code § 61-7-7(b)(1). The phrase “felony crime of violence against the

person of another” relates to the statutory elements of the previously committed crime,

rather than a catch-all term relating to the risk of violent conduct caused by that crime.

This statute clearly does not contain a residual clause.



              Thus, from a plain reading of this statute, to be convicted of the crime of

felon in possession of a firearm, a person must have a firearm in their possession and been

previously convicted of either “a felony crime of violence against the person of another”

or “a felony sexual offense.” W. Va. Code § 61-7-7(b)(1). The problems pointed out in

the federal statutes that were struck down by the Supreme Court simply do not exist in the

West Virginia statute. West Virginia’s statute only contains an “elements clause” and an

“enumerated crimes clause.” It does not contain a “residual clause.” This is a clear and

reasonable plain reading of our felon in possession of a firearm statute, which does not



                                             14
compel us to find beyond a reasonable doubt that it is unconstitutional. See Syllabus Point

1, State ex rel. Appalachian Power Co. v. Gainer, 149 W. Va. 740, 143 S.E.2d 351 (1965).



              Therefore, our statute satisfies both Federal and West Virginia constitutional

due process standards because from its plain language, it makes it a crime for a person

previously convicted under a statute whose elements constitute a “felony crime of violence

against the person of another” to possess a firearm. A person who has been previously

convicted of such “felony crime of violence against the person of another” must not possess

a firearm or he or she will be subject to criminal penalties. Conversely, by not possessing

a firearm, such person can know that he or she will not violate this statute. Therefore, we

hold that West Virginia’s felon in possession of a firearm statute, West Virginia Code §

61-7-7(b) (2016), is not void for vagueness under the Due Process Clauses contained in the

United States Constitution, U.S. CONST. amends. V, XIV, or West Virginia Constitution,

W. Va. CONST. art. III, § 10.



              Having determined that West Virginia’s felon in possession of a firearm

statute is constitutional, we now look at the elements of Mills’ prior conviction to determine

if that prior conviction was for a “felony crime of violence against the person of another.”

Because the predicate felony conviction was not for a sexual offense, and the plain

language of the operative provisions of West Virginia Code 61-7-7(b)(1) are an “elements

clause,” we must only look to whether the statutory elements of the predicate offense

constitute a “felony crime of violence against the person of another.” See United States v.

                                             15
McNeal, 818 F.3d 141, 151–52 (4th Cir. 2016). In United States v. Davis, 875 F.3d 592

(11th Cir. 2017), the court held:

              To determine whether the statute of conviction [is a felony
              crime of violence against the person of another] we are
              confined to looking at the fact of conviction and the elements
              required for conviction. United States v. Hill, 799 F.3d 1318,
              1322 (11th Cir. 2015); United States v. Braun, 801 F.3d 1301,
              1303 (11th Cir. 2015); United States v. Estrella, 758 F.3d
1239, 1249 n.4 (11th Cir. 2014); See also Taylor v. United
              States, 495 U.S. 575, 600, 110 S. Ct. 2143, 2159, 109 L. Ed. 2d
607 (1990). “All that counts ... are the elements of the statute
              of conviction,” not the “specific conduct of [a] particular
              offender.” Mathis v. United States, 579 U.S. ––––, 136 S. Ct.
2243, 2251–52, 195 L. Ed. 2d 604 (2016) (quotation marks
              omitted).
875 F.3d at 596–97 (11th Cir. 2017). We note that is exactly what the circuit court did in

this instance. It looked at the provisions “of the crime of Wanton Endangerment First

Degree, [Ky. Rev. Stat. Ann. §] 508.060,” and determined that it “is a felony crime of

violence against the person of another, as contemplated under W. Va. Code § 61-7-

7(b)(1).” The circuit court did not look at what Mills did, it only looked at the elements of

Kentucky’s wanton endangerment in the first degree statute to make its determination.



              Kentucky law divides wanton endangerment into two degrees, first degree

and second degree.4 See Ky. Rev. Stat. Ann. §§ 508.060 and 508.070 (West 1974)


              4
               Unlike Kentucky, West Virginia has three statutes that criminalize different
wanton acts, rather than differing degrees. West Virginia Code § 61-7-12 (1994) makes
“wanton[ly] perform[ing] any act with a firearm which creates a substantial risk of death
or serious bodily injury to another,” a crime. “Wantonly perform[ing] any act with a


                                             16
(effective January 1, 1975). A person is guilty of wanton endangerment in the first degree

when, “under circumstances manifesting extreme indifference to the value of human life,

he wantonly engages in conduct which creates a substantial danger of death or serious

physical injury to another person.” Ky. Rev. Stat. Ann. § 508.060. Wanton conduct occurs

when a person is “aware of and consciously disregards a substantial and unjustifiable risk

that the result will occur or that the circumstance exists.” Ky. Rev. Stat. Ann. § 501.020(3)

(West 1974) (effective January 1, 1975). In order to constitute wanton conduct, “[t]he risk

must be of such nature and degree that disregard thereof constitutes a gross deviation from

the standard of conduct that a reasonable person would observe in the situation.” Id. The

difference between Kentucky’s degrees of wanton endangerment stem from mental

culpability and potential for harm:

              Only two differences exist between the two degrees of wanton
              endangerment. One involves mental culpability and the other
              involves potential for harm. “Extreme wantonness” and
              “substantial danger of death or serious physical injury” are
              requirements of the higher degree, whereas “wantonness” and


destructive device, explosive material or incendiary device which creates substantial risk
of death or serious bodily injury,” is also wanton endangerment. W. Va. Code § 61-3E-10
(1996). Finally, “any person who, during the manufacture or production of an illegal
controlled substance uses fire, the use of which creates substantial risk of death or serious
bodily injury to another due to the use of fire,” also commits the crime of wanton
endangerment. W. Va. Code § 61-2-9c (2005).

               Although there are three different wanton endangerment statutes in West
Virginia, that make certain wanton acts illegal (firearm, destructive devices, fire),
Kentucky’s statutory scheme paints a much broader stroke. Thus, West Virginia’s
jurisprudence on whether its definition of wanton endangerment is a crime of violence is
not helpful to our analysis.


                                             17
              “substantial danger of physical injury” are requirements of the
              lower degree.

Ky. Rev. Stat. Ann. § 508.060 Ky. Crime Comm’n/LRC COMMENT.



              Under Kentucky’s wanton endangerment in the first degree statute, “‘serious

physical injury’ means physical injury which creates a substantial risk of death, or which

causes serious and prolonged disfigurement, prolonged impairment of health, or prolonged

loss or impairment of the function of any bodily organ.” Ky. Rev. Stat. Ann. § 500.080(15)

(West 2017).5 This statutory definition of the elements of the crime of first degree wanton

endangerment answers the question at issue here. To be convicted of first degree wanton

endangerment in Kentucky, Mills either “[c]reated a substantial risk of death,” or his

actions caused or risked causing a number of grievous injuries, any of which constitute

“serious physical injury.” Indeed, the plain language of the elements of the Kentucky crime

of wanton endangerment in the first degree lead to only one conclusion – Mills committed

a violent felony against another person. We conclude that the circuit court was correct and

that a prior felony conviction for wanton endangerment in the first degree under Kentucky

Revised Statutes Annotated § 508.060 is a “crime of violence against the person of

another,” within the meaning of West Virginia Code § 61-7-7(b).




              5
               The Kentucky General Assembly amended this definition section in 2017,
following Mills’ conviction. However, the quoted portion was not changed by that
amendment. See Ky. Rev. Stat. Ann. § 500.080 (15) (West 2001).
                                            18
                                  IV. CONCLUSION

              For the foregoing reasons, we affirm the circuit court’s denial of the motion

to dismiss.



                                                                                 Affirmed.




                                            19